Citation Nr: 1618380	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  12-16 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal was previously before the Board in October 2013 and  October 2014, when it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  It has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or until years thereafter and is not etiologically related to active duty service. 

2.  Tinnitus was present in service and is etiologically related to active duty service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated during active duty service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2. Tinnitus was incurred during active duty service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus because these conditions were incurred due to noise exposure during active duty service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To demonstrate chronic disease in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  Id.  "When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity."  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

"Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service."  38 C.F.R. § 3.303(d).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as organic diseases of the nervous system (including sensorineural hearing loss), are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).
 
When evaluating evidence, VA considers lay statements describing the features or symptoms of an injury or illness to be competent.  Falzone v. Brown, 8 Vet. App. 398 (1995).  In addition, lay persons are competent to provide opinions on some, but not all, medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board is required to consider and discuss all relevant evidence on both sides of the issue.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Under the "benefit-of-the-doubt" rule, where an approximate balance of positive and negative evidence exists regarding the merits of an issue material to the determination of a matter, the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 -57 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).
      

Hearing Loss

The record clearly establishes the presence of a current bilateral hearing loss disability.  An audiogram performed during a February 2014 VA audiological examination demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
65
70
LEFT
25
20
30
40
65

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 90 percent in the left ear.  The February 2014 VA examiner diagnosed bilateral sensorineural hearing loss; thus, the Veteran has clearly manifested a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385. 

For the second element of service connection - an in-service injury - service treatment records are negative for evidence of acoustic trauma or a hearing loss disability.  Personnel records, however, show the Veteran served as an  indirect fire crewman.  He also has reported exposure to loud noises when firing mortars and other weapons without hearing protection.  The Board therefore finds that the evidence establishes the presence of in-service injuries, i.e. acoustic trauma.

With regard to the final element of service connection, the Board finds that the weight of the evidence stands against a nexus between the current hearing loss and the Veteran's in-service acoustic trauma.  First, service treatment records do not support a finding of chronic hearing loss during service.  Audiograms performed in conjunction with the September 1966 pre-induction examination and July 1968 separation examination demonstrated normal hearing for VA purposes.  

In the 1960s, the military changed its standard of measuring hearing acuity, replacing the American Standards Association (ASA) units with the current International Standards Organization (ISO) units.  Service departments are assumed to have changed to ISO units after October 31, 1967.  Thus, the Board assumes the Veteran's September 1966 pre-induction examination utilized ASA units, while the July 1968 separation examination and later examinations used ISO units; this makes  comparison between the two less informative without first converting the ASA units to ISO.  To convert the ASA units to ISO, the Board adds 15 decibels to 500Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz.  Thus, the Veteran's September 1966 audiometric testing results after conversion from ASA to ISO units were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
--
5
LEFT
5
0
0
--
5

In contrast, the Veteran's July 1968 separation examination audiometric testing results (which used ISO units) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
--
-5
LEFT
-10
-10
-10
--
-5

After converting the September 1966 audiometric testing results to ISO units, the record indicates that the Veteran's hearing was within normal limits at enlistment and separation.  See 38 C.F.R. § 3.385.  Of additional note, the Board observes that even if the September 1966 had used ISO units (in which case the Veteran's the 1966 and 1968 audiograms report the same scores, again within normal limits), the February 2014 VA examiner states that it is within the realm of probability that the scores would not have shifted over the period of only two years. Thus, service treatment records do not support a finding of chronic hearing loss during service.  

Looking beyond the service treatment records,  there is no evidence of hearing loss until many years after the Veteran's discharge.  Immediately after separation, the Veteran continued to deny hearing loss in December 1968 and May 1972  reports of medical history for retention in the reserves.  This is supported by a May 1972 examination for retention in the reserves, which found normal hearing. The first medical evidence of record documenting the Veteran's hearing loss is a 2008 private medical treatment record, which also cites a history of Meniere's disease.  A May 2011 VA examination reports that the Veteran's right-ear Meniere's disease was diagnosed in 1999.  The Board therefore concludes that service connection on a presumptive basis under 38 C.F.R. § 3.307 is not warranted because the Veteran's hearing loss did not manifest within a year from his discharge from active duty service.  See 38 C.F.R. §§ 3.307, 3.309.

Furthermore, the more recent competent medical evidence also weighs against the claim.  VA provided two VA medical examinations, the first in May 2011 (which the Board found inadequate due to an insufficient opinion and rationale) and the second in February 2014.  The Veteran also submitted a February 2016 private medical evaluation; this evaluation addresses the current state of the Veteran's disability but does not give an opinion as to the cause or timing of the Veteran's condition.  Both VA examinations, on the other hand, find the Veteran's bilateral hearing loss is less likely than not a result of his military noise exposure.  

The February 2014 VA is accompanied by a thorough and well-reasoned rationale with references to specific evidence in the claims file, including the lack of in-service medical treatment for hearing concerns, the lack of a specific onset event, normal thresholds at separation, and the Veteran's post-military employment in industrial plants. This examination report cites to medical literature to support its findings, including medical data finding it unlikely that delayed hearing loss follows noise exposure.  The Board finds the  February 2014 medical opinion is entitled to significant probative value in accordance with Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (declaring that the probative value of a medical opinion depends on "the factually accurate, fully articulated, sound reasoning . . . [of its] conclusion, not on the mere fact that the claims file was reviewed"). 

The Board has also considered lay statements submitted by the Veteran regarding the etiology of his hearing loss.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's wife reports in a March 2014 statement that she noticed a change in her husband's hearing after his discharge from the Army in August 1968.  She reports that he did not complain but that she noticed he could not completely understand what she was saying if he was not looking in her direction.  

The Veteran also gave several contradictory accounts regarding the timing of his hearing loss.  For example, the Veteran writes in the August 2010 claim that his hearing loss began in January 1967 and states in the June 2012 VA Form 9 that his hearing has continued to worsen since 1968.  In the May 2011 VA examination, however, the Veteran reports that his hearing loss began in the early 1970s; later, he testifies at the February 2016 hearing that he first noticed his hearing loss in the 1990s. 

As outlined above, lay statements that describe the features or symptoms of an injury  (such as those by the Veteran and his wife) are considered competent.  Falzone v. Brown, 8 Vet. App. 398 (1995).  The Board must still determine whether those statements are credible, however.  In making this determination, the Board notes that human memory is fallible and details may fade with time.  For example, the Veteran reports multiple contradictory dates for the onset of his hearing loss.  In addition, the Veteran was discharged from service more than 40 years prior to the statements from the Veteran and his wife; these later statements are inconsistent with objective evidence from the time in question, such as the July 1968 separation examination and May 1972 examination (which found normal hearing) and the December 1968 and May 1972  reports of medical history (in which the Veteran reports no current or past hearing loss).  

The Board finds the contemporaneous evidence of normal hearing in 1968 and 1972 cuts against the credibility of statements more than 40 years after the Veteran's separation for service.  Thus, the Board finds these statements from the Veteran and his wife  regarding the continuity and onset of his hearing loss are not credible.  

As for the Veteran's statements connecting his hearing loss to noise exposure during service, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Nevertheless, the specific issue in this case (whether the Veteran has a hearing loss disability due to service) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The Veteran has provided multiple statements regarding the etiology of his hearing loss.  In March 2014, he says the variation between the hearing loss in his left and right ears is consistent with his in-service work with mortars, which he fired on his right side.  He similarly reports in his June 2012 VA Form 9 that his hearing loss is a direct result of firing mortars in service.  The Board finds that the Veteran is competent to testify as to observable symptoms, such as the onset of hearing loss, however he has not provided evidence demonstrating his competence to render etiology-related medical opinions.  Thus, the Board may not accept his opinion as to the cause of the symptoms as competent evidence.  Id.

In sum, the Board concludes service connection is not warranted because the Veteran's hearing loss did not manifest during service or within a year of his discharge from active duty service.  In addition, the Board finds the Veteran has not experienced hearing loss continuously since service.  Finally, the weight of the competent evidence is also against a finding that the current disability is related to active duty, including in-service noise exposure.  The Board therefore concludes that the evidence is against a nexus between the Veteran's military service and his hearing loss, and the claim of service connection for bilateral hearing loss is accordingly denied.


Tinnitus

A second claim - the Veteran's claim for service-connected tinnitus - is also before the Board.  The record shows a diagnosis of tinnitus throughout the claims period, meeting the current-disability element.  As noted in the analysis above, VA concedes the in-service-injury element because the Veteran served as an indirect fire crewman.  In addition, the Veteran has testified at the February 2016 hearing that he fired mortars in service without hearing protection, which corresponded with ringing in his ears.

The Board finds that,  when applying the benefit of the doubt in the Veteran's favor, a nexus between the current disability and the in-service injury has been established.  Service treatment records lack any reference to tinnitus, and it is not mentioned on the separation examination or report of medical history.  In addition, the February 2014 VA examination finds it less likely than not that the Veteran's tinnitus is due to in-service noise exposure, citing the lack of tinnitus references in the service treatment records, the lack of a specific onset event, the Veteran's work in industrial plants after service, and the Veteran's current diagnosis of Meniere's disease.  

On the other hand, lay statements generally support in-service onset of tinnitus.  The Veteran does state at the May 2011 VA examination that he has experienced recurrent tinnitus since 1970, two years after separation, but his August 2010 claim reports onset of tinnitus in January 1967.  He also testifies at the February 2016 hearing that the ringing in his ears began in service but he assumed it would go away, and he states in the June 2012 VA Form 9 that the tinnitus never resolved after service.  Finally, the March 2014 statement from his wife also references the Veteran's tinnitus, saying he frequently mentioned ringing in his ears after active duty service.  

Lay persons are competent to describe the symptoms of an injury. Falzone v. Brown, 8 Vet. App. 398 (1995).  Thus, the Board finds the Veteran and his wife competent to make these reports.  In addition, the Board also finds the Veteran and his wife credible with regard to the onset of his tinnitus.  Unlike the credibility analysis for hearing loss, in this analysis there is no contemporaneous evidence from the Veteran's 1968 separation (or the years that follow) in which the Veteran or an examiner affirmatively states that the Veteran does not have tinnitus.  Although the Veteran does report in the May 2011 VA examination that the tinnitus began two years after separation, the majority of his reports place its onset in service.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds these statements credible.  See 38 C.F.R. § 3.102.    

The Board finds that this lay evidence demonstrates a nexus between the Veteran's service and his tinnitus and outweighs the negative February 2014 VA examination evidence.  The February 2014 VA examination does not address the Veteran's claims of in-service onset of tinnitus but rather relies on the lack of reports in medical records, the lack of an onset event, and later potential causes.  Because the Board accepts the lay statements as competent and credible evidence of in-service occurrence, the Board finds a link exists between the condition and the Veteran's service.  Therefore, the Veteran's claim for service-connected tinnitus is granted.




Duties to Notify and Assist
	
VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to direct and secondary service connection was furnished to the Veteran in a September 2010 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the September 2010 letter.  See Dingess  v. Nicholson, 19 Vet. App. 473 (2006). 

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided a proper VA examination and medical opinion in February 2014 in response to his claims, as well as a May 2011 VA examination that the Board deemed insufficient.

VA has also obtained available records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Veteran did report at the February 2014 VA examination that he was provided private audio examinations by his employer due to noise exposure concerns; however, he has not provided these documents or requested that VA obtain them.  

Finally, the Board finds that the AOJ has complied with the Board's October 2013 and October 2014 remand orders.  In response to the October 2013 remand, the AOJ scheduled the Veteran for an additional VA examination that provided appropriate medical opinions and rationale.  The AOJ also followed the instructions in the October 2014 remand when it contacted the Veteran to determine whether all relevant evidence had been submitted, provided him an opportunity to submit additional information, and acknowledged receipt of the specific evidence flagged in the remand.  The AOJ also scheduled the Veteran for a hearing before the Board.  Thus, the Board finds that the AOJ has complied with the Board's remand orders.
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

1.  Entitlement to service connection for bilateral hearing loss is denied.

2.  Entitlement to service connection for tinnitus is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


